Exhibit 10.4

  

VETRA EXPLORACIÓN y PRODUCCIÓN COLOMBIA S.A.S.

 

as Seller

 

and

 

SOUTHEAST INVESTMENT CORPORATION, through its Colombian branch,
SOUTHEAST INVESTMENT CORPORATION

 

as Purchaser

 

and

 

INVERSIONES FRIEIRA, S.L.

 

VETRA ENERGY GROUP LLC

 

as

 

Parent Companies;

 

 



 

SALE AND PURCHASE AGREEMENT*
for





SURORIENTE

 

 





 

  

 

  

TABLE OF CONTENTS

 

 



Article 1 DEFINITIONS AND INTERPRETATION 7     1.1 Definitions 7 1.2
Interpretation 14 1.3 Schedules 14       Article 2 ASSIGNMENT OF INTEREST 15    
2.1 Grant 15 2.2 Binding Effect 15 2.3 Execution of other Documents 15 2.4
Ownership 15 2.5 Actions after Execution Date 16       Article 3 closing 16    
3.1 Closing Timing 16 3.2 Closing Deliverables 16 3.3 Effects of Closing 16 3.4
Actions on and after Closing Date 17 3.5 Approvals and Waivers 18       Article
4 CONDITIONS PRECEDENT TO CLOSING 19     4.1 Conditions to the Obligations of
Purchaser 19 4.2 Conditions to the Obligations of Seller 19 4.3 Endeavors 20    
  Article 5 .  PURCHASE PRICE AND PAYMENT 20     5.1 Purchase Price 20 5.2
Payment of Purchase Price 20 5.3 Costs 20       Article 6 OBLIGATIONS OF THE
PARTIES 20     6.1 Seller’s Obligations 20 6.2 Purchaser’s Obligations 22 6.3
Mutual Obligations 22       Article 7 REPRESENTATIONS AND WARRANTIES OF THE
PARTIES 23     7.1 Seller’s Representations and Warranties 23 7.2 Limitations of
Seller’s Representations and Warranties 29 7.3 Purchaser’s Representations and
Warranties 29 7.4 Mutual Representations and Warranties 31 7.5 Disclaimer of
Other Representations and Warranties 31 7.6 Timing of Representations 32



 

 2 

 

 



Article 8 LIABILITIES AND CLAIMS 32     8.1 Liability Acknowledgement Agreement
32       Article 9 Settlement of Claims 32     Article 10 TAX   32       10.1
Tax Obligations 32 10.2 Joint Levy 32      

Article 11 CONFIDENTIALITY

33     11.1 Confidentiality 33 11.2 Exceptions 33 11.3 Limit in time 34      
Article 12 Costs 34     Article 13 Entire agreement 34     13.1 Entire agreement
34       Article 14 Continuing effect 34     14.1 Continuing Effect 34 14.2
Invalidity 34       Article 15 Amendments and waivers 35     15.1 Amendments 35
15.2 Waivers 35       Article 16 Further assurance and assistance 35     16.1
Further assurance 35       Article 17 Counterparts 35     17.1 Any number of
counterparts 35       Article 18 NOTICES 35     18.1 Notices 35 18.2 When
notices take effect 37       Article 19 ARBITRATION 37     19.1 Settling
Disputes 37 19.2 Exceptions 37 19.3 Arbitration 37       Article 20 Governing
law 38     20.1 Governing law 38

 



 3 

 

 

Article 21 INDEPENDENT LEGAL ADVICE 38     Article 22 Seller’s assignees 38    
Article 23 GENERAL PROVISIONS 39     23.1 Further Assurances 39 23.2 Non-Waiver
39 23.3 Joint Preparation 39 23.4 Severance of Invalid Provisions 39 23.5
Modifications 40 23.6 Priority of Agreement 40 23.7 Public Announcements 40 23.8
Entirety 40 23.9 No Merger 40 23.10 Partnership 40       Article 24 41



 

 4 

 



 

ADDENDA

 

SCHEDULE A CONTRACT AREA A-1 SCHEDULE B SELLER’S INTEREST B-1 SCHEDULE C
MATERIAL CONTRACTS C-1 SCHEDULE D HYDROCARBON SALES CONTRACTS D-1 SCHEDULE E
MANDATE AGREEMENT E-1 SCHEDULE F EMPLOYEES F-1

 

 5 

 

 

SALE AND PURCHASE AGREEMENT

 

THIS AGREEMENT is dated 20 February, 2019 (the “Execution Date”) and made
between:

 

Vetra Exploración y Producción Colombia S.A.S., a company incorporated and
existing under the laws of Colombia, whose registered office is at Avenida Calle
82 No. 10-33, 7th Floor, Bogotá, Colombia;

 

(“Seller”)

 

and

 

Southeast Investment Corporation, a company incorporated and existing under the
laws of Panama, acting through its Colombian branch, Southeast Investment
Corporation, whose registered office is at c/o Patton, Moreno & Asvat, 8th
Floor, Capital Plaza Building Roberta Motta Ave., Costa Del Este, Panama City,
Republic of Panama.

 

(“Purchaser”)

 

Inversiones Frieira, S.L., a company incorporated and existing under the laws of
the Kingdom of Spain whose registered office is at Avenida de Linares Rivas 1,
bajo entreplanta, 15005 La Coruña, Spain;

 

and

 

Vetra Energy Group LLC, a company incorporated under the laws of Delaware, whose
registered office is at 1209 Orange Street Wilmington, Delaware, United States.

 

(jointly, the “Parent Companies”);

 

Parent Companies enter into this Agreement for the purposes of assuming the
obligations set forth under Article 22 of this Agreement.

 

WHEREAS, simultaneously with the execution of this Agreement, (i) Vetra Energía,
S.L. and Gran Tierra Resources Limited have entered into the Share Sale
Agreement (as defined below) for the issued share capital of Vetra Southeast
S.L.U and indirectly, Vetra Energía, S.L.’s interest in its interest in
Southeast Investment Corporation, (ii) Seller and Gran Tierra Energy Colombia,
LLC have entered the Asset Sale Agreement (Exploration Blocks) (as this term is
defined in the Share Sale Agreement) and (iii) Vetra Energía, S.L., Seller, Gran
Tierra Resources Limited, Gran Tierra Energy Colombia LLC and Southeast
Investment Corporation have entered into the Liability Acknowledgement Agreement
(the as defined below, and together with the Asset Sale Agreement (Exploration
Blocks) and the Share Sale Agreement, the “Relevant Agreements”) to regulate,
among other things, the liability of the corresponding parties under this
Agreement, the Share Sale Agreement and the Asset Sale Agreement (Exploration
Blocks).

 

 6 

 

 

WHEREAS, it is the intention of the Parties that Closing will occur immediately
after and on the same day as the Closing Date set out in the Share Sale
Agreement, and not to close the transactions contemplated in the Share Sale
Agreement without also completing the Closing as set out herein.

 

WHEREAS, an affiliate of the Purchaser, will, by a series of directions to pay,
be paying the Purchase Price on behalf of the Purchaser, to the Seller;

 

WHEREAS, Seller is willing to assign and transfer the Assigned Interest (as
defined below) to Purchaser and Purchaser is willing to acquire the Assigned
Interest, in accordance with the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of premises and the mutual covenants and
obligations set out below and to be performed, the Parties agree as follows:

 

Article 1
DEFINITIONS AND INTERPRETATION

 

1.1Definitions

 

As used in this Agreement, the following capitalized words and terms shall have
the meaning ascribed to them below:

 

“Affiliate” means with respect to any person, any other person controlling,
controlled by or under common control with such first person. For purposes of
this definition and this Agreement, the term “control” (and correlative terms)
means (a) the ownership of fifty percent (50%) or more of the equity interest in
a person, and/or (b) the power, whether by contract, equity ownership or
otherwise, to direct or cause the direction of the policies or management of a
person;

 

“Agreement” means this Sale and Purchase Agreement together with its Schedules
and any extension, renewal or amendment hereof agreed to in writing by the
Parties;

 

“Applicable Laws” means laws, regulations, statutes, codes, rules, orders,
permits, policies, licenses, certifications, decrees, standards or
interpretations imposed by any Governmental Authority that apply to this
Agreement, the Seller, the Purchaser or to their assets, activities or
contracts. For the avoidance of doubt, “Applicable Laws” also include any
applicable anti-corruption laws including the FCPA and the CFPOA;

 

“Asset Sale Agreement PUT-8” (PUT-8) means the Sale and Purchase Agreement dated
as of the Execution Date between Vetra E&P as seller and GTEC, as purchaser;

 

“Asset Sale Agreement LLA-5”(LLA-5) means the Sale and Purchase Agreement dated
as of the Execution Date between Vetra E&P as seller and GTEC, as purchaser;

 

“Asset Sale Agreements” means collectively, the Agreement, the Asset Sale
Agreement PUT-8 and Asset Sale Agreement LLA-5;

 

“Assigned Interest” means the Suroriente Assigned Interest, including
operatorship under the CPI Contract;

 

 7 

 

 

“Assignment of Obligations” has the meaning ascribed to it in Article 22;

 

“Assignment of Rights” has the meaning ascribed to it in Article 22;

 

“Associated Parties” means the relevant Party’s employees, directors,
Affiliates, agents, intermediaries, consultants, other third party
representatives, or any other person, while performing services for or on behalf
of the relevant Party.

 

“Benefits” means, collectively, all income, receipts, rebates and other benefits
which arise from, based upon, related to or associated with the Assigned
Interest, including in respect of taxation relating to operations under the CPI
Contract in respect of the Assigned Interest;

 

“Books and Records” includes all records, books, documents, licenses, reports
and data which relate to the CPI Contract, the Contract Area and the Tangible
Assets, or any of them;

 

“Business Day” means any day other than a Saturday, Sunday, or a day on which
commercial banks are required or authorized by law to be closed for business in
Madrid, Spain, Bogotá, Colombia, or Calgary, Canada;

 

“CCE” means the Consorcio Colombia Energy, which is the “associate” under the
CPI Contract;

 

“Claim” has the meaning ascribed to it in the Liability Acknowledgement
Agreement;

 

“Closing” means the completion of the sale of the Suroriente Assigned Interest
in accordance with Article 3;

 

“Closing Date” has the meaning ascribed to it in the Share Sale Agreement;

 

“Conditions Precedent” means all of the conditions enumerated in Sections 4.1
and 4.3;

 

“Contract Amendment” means an amendment to the CPI Contract giving effect to the
transfer of the Assigned Interest from Seller to Purchaser, in the form
determined in accordance with Section 3.5(b)(ii);

 

“Contract Area” means the area or block subject to the CPI Contract, as is more
described for convenience in the attached Schedule A;

 

“CPI Contract” means the Incremental Production Contract with Ecopetrol for the
Suroriente Block, and any and all extensions, renewals or amendments;

 

“CPI Documents” means the CPI Contract and any other documents pertaining to the
CPI Interests, including any joint operating agreements, farm-outs, any joint
venture or similar operational agreements;

 

“CPI Interests” means the interest of Seller in the CPI Contract as described in
Schedule B;

 

 8 

 

 

“Credit Agreement” means the amended and restated credit agreement signed
between Seller, Vetra Southeast S.L.U., and Citibank, N.A. (as administrative
Agent) and Citigroup Global Markets Inc. and Banca de Inversión Bancolombia S.A.
Corporación Financiera (as Co-lead arrangers) dated as of August 1, 2016;

 

“Credit Amount” has the meaning ascribed to it in the Liability Acknowledgement
Agreement;

 

“Deed of Assignment and Assumption Agreement” means the instrument to be filed
with Ecopetrol, whereby Seller transfers and conveys the Assigned Interest to
Purchaser, and Purchaser formally accepts and receives the Assigned Interest, in
a form to be agreed upon by the Parties;

 

“Deed of Termination of the Sales Contract” means the instrument whereby the
Parties will terminate the Sales Contract, in a form to be agreed upon by the
Parties, to be effective on the Closing Date;

 

“Disclosed Materials” has the meaning set out in Share Sale Agreement;

 

“Dollars” or “US$” means the lawful currency from time to time of the United
States of America;

 

“Ecopetrol” means Ecopetrol S.A.;

 

“Ecopetrol Claim” has the meaning ascribed to it in the Liability
Acknowledgement Agreement;

 

“Ecopetrol Notice” means the submission to Ecopetrol of the notice required
under the CPI Contract in connection with the Transaction, in the form to be
agreed upon by the Parties;

 

“Effective Date” means the Execution Date;

 

“Employees” means the employees described in Schedule F;

 

“Employment Assignments” means the assignment and novation agreements in respect
of the Employment Contracts from Seller to Purchaser and/or a designate of
Purchaser (with Purchaser or its designate identified to Seller for each
Employee prior to Closing);

 

“Employment Contracts” means the contracts of engagement or employment of the
Employees;

 

“Encumbrance(s)” means any and all liens, charges (fixed or floating), prior
claim, options, carried interest, security interests, Royalties, pledges,
options, net profit interests, carried working interest, farm-out (or similar)
agreement under which earning has not occurred or a payment is still pending,
rights of pre-emption or any other agreement that would affect Seller´s ability
to freely dispose the Assigned Interest or any portion thereof, restrictions,
mortgages, adverse claims, title retention arrangements, leases, and any other
agreements or arrangements having a similar effect or any agreement to create
any of the foregoing;

 

 9 

 

 

“Environment” means the components of the earth and includes ambient air, land,
surface and sub-surface strata, groundwater, lake, river or other surface water,
all layers of the atmosphere, all organic and inorganic matter and living
organisms, and the interacting natural systems that include such components;

 

“Environmental Laws” means all Laws relating to pollution or the protection of
natural resources or the Environment or health and human safety, including those
Laws relating to the release or threatened release of, or exposure to, hazardous
substances, and those Laws regulating the generation, manufacture, distribution,
use, processing, treatment, storage, transportation, disposal, arrangement for
transport or disposal, or other management of hazardous substances;

 

“Estimated Working Capital” has the meaning ascribed to it in the Share Sale
Agreement;

 

“Excluded Asset Claims” means any Claims arising from the breach of Seller’s
Warranties in Sections 7.1(1), 7.1(2), 7.1(12), 7.4(1), and the Ross Energy
Claim;

 

“Execution Date” means the date upon which this Agreement is executed by the
Parties, as set out at the beginning of this Agreement;

 

“Facilities” means all pipelines, plant, machinery, wells (including production,
injection, disposal, suspended, abandoned), facilities and all other
installations and structures which are used in connection with the CPI Contract,
which are Joint Property;

 

“Force Majeure” has the meaning as is set out in the CPI Contract;

 

“Governmental Authority” has the meaning ascribed to it in the Share Sale
Agreement;

 

“Hazardous Substance” means any substance that, by its nature or its use, is
regulated or as to which liability might arise under any Environmental Law
including any natural or artificial substance or thing (whether in solid,
liquid, gas, vapour or other form and whether alone or in combination with any
other substance or thing) capable of causing harm to any living organism
supported by the Environment, or damage to the Environment, including
Hydrocarbons and petroleum products, pollutants, asbestos containing materials,
polychlorinated biphenyls, radioactive materials, urea formaldehyde foam
insulation, naturally occurring radioactive materials or radon gas,
contaminants, naturally occurring radioactive material, radiation, electricity,
heat and any waste;

 

“Hydrocarbons” means any substances including liquid and gaseous hydrocarbons,
with respect to which the right to explore for and produce is granted pursuant
to the CPI Contract;

 

“Hydrocarbon Sales Contracts” means all contracts for the processing,
transportation, storage, marketing and sale of Hydrocarbons produced from or in
respect of the Contract Area, a complete listing of which is set forth in
Schedule D;

 

“Interim Period” means the period commencing from the Execution Date and ending
on the Closing Date;

 

 10 

 

  

“Invoice” has the meaning ascribed to it in Section 5.1;

 

“JOA” means the Joint Operating Agreement signed between the Parties on August
1, 2015, which pertains to the CPI Contract, and any amendment thereto;

 

“Joint Property” means joint property under the JOA;

 

“Knowledge” means, with respect to Seller, the actual knowledge (after
reasonable inquiry, but otherwise excluding constructive or imputed knowledge)
of the directors, officers, and senior managers of the Seller;

 

“Liability Acknowledgement Agreement” means the Liability Acknowledgement
Agreement dated as of the Execution Date among Vetra Energía, S.L., Seller, Gran
Tierra Resources Limited, Gran Tierra Energy Colombia, LLC, and Purchaser;

 

“Losses” has the meaning ascribed to it in the Liability Acknowledgement
Agreement.;

 

“Material Contracts” means the Hydrocarbon Sales Contracts and all other
material contracts, agreements, instruments, transactions and undertakings
pertaining to the CPI Contract, the Contract Area, the Tangible Assets or any of
them, a complete listing of which is set forth in Schedule C;

 

“Miscellaneous Interests” means all property, assets, interests and rights of
Seller pertaining to the CPI Contract, the Contract Area and the Tangible
Assets, or any of them, but only to the extent that such property, assets,
interests and rights pertain to the CPI Contract, the Contract Area and the
Tangible Assets, or any of them, including any and all of the following:

 

(a)the Material Contracts;

 

(b)rights to own, enter upon, use or occupy the surface of any lands which are
or may be used to gain access to, or conduct operations on, the Contract Area,
or to gain access to, or otherwise use, the Tangible Assets or any of them;

 

(c)licenses, permits, approvals and all other authorizations pertaining to the
conduct of operations on or in respect of the Contract Area and the Tangible
Assets, or any of them;

 

(d)the Books and Records;

 

(e)the Technical Data;

 

(f)all wells, including well bores and casing, upon, or with bottom-hole
locations situated within, the Contract Area; and

 

(g)all deposits and contributions to funds maintained in respect of the CPI
Contract, the Contract Area and the Tangible Assets, or any of them.

 

 11 

 

 

“Money Laundering Laws” means financial recordkeeping and reporting requirements
and requirements as to identification of persons of the money laundering
statutes, the rules and regulations thereunder and any related or similar rules,
regulations or guidelines issued by Governmental Authorities;

 

“Obligation and Plans” has the meaning ascribed to it in Section 7.1(7)(a);

 

“OFAC” has the meaning ascribed to it in Section 7.1(12)(e);

 

“Operations” means the operations on or pertaining to the CPI Contract conducted
under the CPI Contract and/or the JOA;

 

“Operator” means Seller;

 

“Parent Companies” has the meaning ascribed to it in Section 22.1;

 

“Participating Interest” means, as to any party to the CPI Documents, the
undivided interest of such party expressed as a percentage of the total
interests of all parties to the CCE, CPI Contract, in the rights and obligations
derived from the CPI Contract and the JOA;

 

“Preferential Rights” means a right of first refusal, pre-emptive right of
purchase or similar right whereby any Third Party has the right to acquire or
purchase the Assigned Interest, or affect the terms of the Assigned Interest in
any way, whether arising under contract, Law, or otherwise;

 

“Purchase Price” shall mean the amount payable by Purchaser to Seller as set
forth in Section 5.1;

 

“Regulatory Approval” means: (i) the earlier of: (A) confirmation of receipt by
the Superintendence of Industry and Commerce of the Republic of Colombia in
respect of the SIC Notice; (B) the date that is ten (10) Business Days following
the submission of the SIC Notice if the Superintendence of Industry and Commerce
of the Republic of Colombia has not sought further information with respect to
the SIC Notice; and (C) if the Superintendence of Industry and Commerce of the
Republic of Colombia has sought further information with respect to the SIC
Notice, the date on which receipt of the complete submission of additional
information is received by the Superintendence of Industry and Commerce;

 

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, seeping, dumping, or disposing;

 

“Ross Energy Claim” has the meaning given to it in the Share Sale Agreement;

 

“Sales Contract” means the Sales Contract signed between the Parties on April
29, 2016, as amended by Amendment No. 1 dated June 21, 2017, which relates to
Cohembí, Quinde, and Quillacinga crude oil;

 

“SDNs” has the meaning given in Section 7.1(12)(e);

 

“Seller’s Warranties” means the representations and warranties set out in
Section 7.1 given and made by Seller in favour of the Purchaser;

 

 12 

 

  

“Share Sale Agreement” means the Sale and Purchase Agreement dated as of the
Execution date between Vetra Energía, S.L. as seller and Gran Tierra Resources
Limited, as purchaser for the issued share capital of Vetra Southeast S.L.U;

 

“SIC Notice” means the submission of such notice or notices to the
Superintendent of Industry and Commerce of the Republic of Colombia under Law
1340 of 2009 required in connection with the Transaction;

 

“Suroriente Assigned Interest” means Sellers entire interest in the CCE, the JOA
and the CPI Contract, comprising of an undivided thirty-seven point nine three
five three percent Participating Interest in the CCE and JOA (37.9353%), which
is equivalent to an undivided nineteen point seven two six four percent
(19.7264%) indirect Participating Interest in and under the CPI Contract,
together with an undivided nineteen point seven two six four percent (19.7264%)
legal and beneficial interest in and to all Tangible Assets and Miscellaneous
Interests relating to CPI Contract or operations under the CPI Contract;

 

“Tangible Assets” means the Facilities and any other tangible property and
assets which are used or are intended to be used to produce, process, gather,
treat, measure, make marketable or inject Hydrocarbons or any of them or in
connection with water injection or removal operations on or in respect of the
Contract Area and/or operations conducted under the CPI Contract, that are Joint
Property, or otherwise owned by Seller;

 

“Tax” means all forms of taxation whether direct or indirect, and whether levied
by reference to income, profits, gains, net wealth, asset value, turnover, added
value or other sales tax, and statutory, governmental, state, provincial, local
government or municipal imposition duties, contributions, rates and levies
(including without limitation any payroll taxes), whenever and wherever imposed
(whether imposed by way of a withholding or deduction for or on account of tax
or otherwise) and in respect of any person, and all penalties, charges, costs
and interest relating thereto;

 

“Technical Data” includes all seismic, seismic data (and all processed versions
thereof, including for but not limited to all 2D and 3D seismic, SEGY files,
field notes, field tapes, survey notes, seismic projects, interpretation
projects and any seismic in fulfillment of contractual commitments), geological
(including all geological studies such as those that may have been made in
fulfillment of commitments to the ANH or Ecopetrol), geophysical, engineering,
well files, Facility and other records, files, reports, data, correspondence and
documents that pertain to the Contract Area and the Tangible Assets, or any of
them (including Seller’s evaluations and interpretations of any of the foregoing
and all documents of title relating to the Contract Area);

 

“Third Party” means any person other than the Parties;

 

“Third Party Claim” has the meaning ascribed to it in the Liability
Acknowledgement Agreement; and

 

“Transaction” means the purchase and sale of the Assigned Interest as
contemplated by this Agreement.

 

 13 

 

  

1.2Interpretation

 

(a)Headings. The topical headings used in this Agreement are for convenience
only and shall not be construed as having any substantive significance or as
indicating that all of the provisions of this Agreement relating to any topic
are to be found in any particular Article.

 

(b)Singular and Plural. Reference to the singular includes a reference to the
plural and vice versa.

 

(c)Gender. Reference to any gender includes a reference to all other genders.

 

(d)Article. Unless otherwise provided, reference to any Article or Section or
Schedule means an Article or Section or Schedule of the Agreement.

 

(e)Include. “include” and “including” shall mean to be inclusive without
limiting the generality of the description preceding such term and are used in
an illustrative sense and not a limiting sense.

 

(f)Statutory references. A reference to an enactment or statutory provision
shall include a reference to any subordinate legislation made under the relevant
enactment or statutory provision and is a reference to that enactment, statutory
provision or subordinate legislation as from time to time amended, consolidated,
modified, re-enacted or replaced.

 

(g)Time. Any reference to days herein is a reference to calendar days unless
specifically stated otherwise, and where the phrase “within” or “at least” is
used with reference to a specific number of days herein, the day of receipt of
the relevant notice or the day of the relevant event, as the case may be, shall
be excluded in determining the relevant time period. Notwithstanding the
foregoing sentence, in the event the time for submitting any notice expires on a
day that is not a Business Day, the time for submitting such notice shall be
extended to the next following Business Day.

 

(h)Person. Reference to a “person” includes individuals, firms, partnerships,
limited liability partnerships, companies, bodies corporate, corporations,
unincorporated associations, governments, authorities, agencies and trusts (in
each case, whether or not having separate legal personality), and shall include
such person’s heirs and lawful successors and assigns.

 

(i)Legal Term. References to any English legal term for any action, remedy,
method of judicial proceeding, legal document, legal status, Court, official or
any legal concept or thing shall in respect of any jurisdiction other than
England be deemed to refer to the term which most nearly corresponds to the
English legal term in that jurisdiction.

 

1.3Schedules

 

Attached to and forming part of this Agreement is the following Schedules:

 

 14 

 

 

SCHEDULE A CONTRACT AREA

SCHEDULE B SELLER’S INTEREST

SCHEDULE C MATERIAL CONTRACTS

SCHEDULE D HYDROCARBON SALES CONTRACTS

SCHEDULE E MANDATE AGREEMENT

SCHEDULE F EMPLOYEES

 

Such Schedule is incorporated herein by reference as though contained in the
body hereof. Wherever any term or condition of the Schedule conflicts or is at
variance with any term or condition in the body of this Agreement, such term or
condition in the body of this Agreement shall prevail.

 

Article 2
ASSIGNMENT OF INTEREST

 

2.1Grant

 

In exchange for the mutual covenants contained in this Agreement, including
Purchaser’s covenant to pay the Purchase Price and subject to satisfaction of
the Conditions Precedent, Seller agrees to assign, transfer and convey to
Purchaser the Assigned Interest, free and clear from any Encumbrances, and
Purchaser agrees to accept such assignment, transfer and conveyance of the
Assigned Interest, upon the terms and conditions contained in this Agreement.
The Parties shall execute and deliver such agreements, assignments,
certificates, or documents as may be requested by Purchaser to evidence such
assignment, transfer and conveyance, though the Parties agree that no such
agreements, assignments, certificates, or documents are required in order to
effect such assignment, transfer and conveyance.

 

2.2Binding Effect

 

Seller and Purchaser shall be bound by this Agreement as of the date hereof and
shall fully perform all of their respective obligations under this Agreement.

 

2.3Execution of other Documents

 

As soon as practicable, following the Closing Date the Parties shall execute the
Deed of Assignment and Assumption Agreement, and the Deed of Termination of the
Sales Contract. In the event that it is necessary to amend the form of the Deed
of Assignment and Assumption Agreement to comply with Laws or Ecopetrol’s
requests, the Parties shall act reasonably and in good faith to make such
amendments.

 

2.4Ownership

 

The Parties acknowledge and accept that, subject to satisfaction of the
Conditions Precedent, as of the Closing Date the Participating Interests in the
CPI Contract shall be:

 

Participating Interests: Ecopetrol 48% Southeast (Operator) 52% Total: 100%

 

 15 

 

 

Said ownership shall be registered, at Purchaser’s risk, with Ecopetrol by
submitting the Ecopetrol Notice and signing the Contract Amendment.

 

2.5Actions after Execution Date

 

The Seller and Purchaser, as applicable, shall immediately and forthwith after
the Execution Date file the Ecopetrol Notice and the SIC Notice, in a form to be
agreed upon by Purchaser.

 

Article 3
closing

 

3.1Closing Timing

 

The Closing shall occur on the Closing Date, being the third (3rd) Business Day
following the date upon which all Conditions Precedent are satisfied, or such
other date as may be mutually agreed upon by the Parties.

 

3.2Closing Deliverables

 

(a)At Closing:

 

Purchaser, either acting directly, or through an Affiliate who shall make the
payment on behalf of the Purchaser, shall deliver the Purchase Price, to the
Seller.

 

3.3Effects of Closing

 

(a)Provided Closing occurs, the Parties agree that as of the Effective Date:

 

(i)Purchaser shall be entitled to receive all income relating to the Assigned
Interest;

 

(ii)Purchaser shall be considered as the beneficial owner of the Assigned
Interest, and shall have all economic rights (including the right to receive all
income) arising from the Assigned Interest on and from this date as if the
Contract Amendment has already been signed. From and after the Effective Date,
Seller shall hold the Assigned Interest and all rights and benefits arising
therefrom on behalf and for the sole benefit of the Purchaser. Seller shall act
in good faith and with due care and diligence in taking all reasonable actions
required to secure that Purchaser receives all rights, benefits and economic and
legal attributes vested into the Purchaser as per the terms of this Agreement;

 

(iii)Purchaser shall be responsible for and pay all costs, expenses and
liabilities applicable to the Assigned Interest in accordance with the CPI
Contract and the JOA arising or caused after the Effective Date;

 

 16 

 

 

(iv)Purchaser shall be entitled to be the Operator and conduct Operations at its
sole discretion in accordance with and under the terms of the CPI Contract and
the JOA. In any case, on Closing Date Seller shall grant a mandate agreement to
Purchaser in the terms and conditions set forth in Schedule E hereto,
authorizing Purchaser to conduct the Operations, as per the terms of the JOA. In
addition, Purchaser and Seller hereby agree to use their best efforts to cause
the transfer of the operatorship of the Seller under the CPI Contract vis-à-vis
Ecopetrol to Purchaser as soon as reasonably practicable. Under no circumstance,
these obligations will apply to the Seller after the date of expiration of the
current CPI Contract, that is, June 2024;

 

(v)Seller shall not exercise any right or privilege under the CPI Contract or
the JOA, including any decision, future or pending, related to any Operation or
activity pertaining to the Assigned Interest;

 

(vi)Seller shall have the right to all income and economic benefits arising from
the Assigned Interest incurred or caused prior to the Effective Date and Seller
shall be responsible for and pay all costs, expenses and liabilities applicable
to the corresponding Assigned Interest in accordance with the CPI Contract and
the JOA, as applicable, arising or caused prior to the Effective Date.

 

(vii)The Purchaser shall have the obligation to keep duly and timely informed of
any action or decision of the Purchaser in connection with the CPI Agreement, in
as long as the Seller maintains any obligation arising under or in connection
with the CPI Agreement.

 

(viii)Purchaser shall indemnify and keep the Seller harmless from and against
any and all damages, costs, losses and liabilities (including reasonable
attorney’s fees and court agents) deriving from holding the Assigned Interest,
as per (i) above, or from any of the circumstances or Seller’s undertakings
and/or obligations under this Section 3.3, except where such damages, costs,
losses and liabilities are a result of willful misconduct or gross negligence by
Seller while holding the Assigned Interest for the benefit of Purchaser in
accordance to this section.

 

3.4Actions on and after Closing Date

 

(a)On the Closing Date, Seller shall deliver the Employment Assignments. For
certainty, all costs incurred in connection with the assignment and/or the
termination of any employment contracts:

 

(i)included in Schedule F shall be assumed by the Purchaser

 

(ii)not included in Schedule F shall be assumed by the Seller;

 

For clarification purposes, the Parties agree that given that the Purchaser
shall be responsible for any costs related to or in connection with the
assignment or the termination of such employment contracts then in the event
that the Employees whose employment contract is included in the Schedule F sue
or claim any liability against the Seller, the Purchaser shall, without
operating to limit Seller’s Warranties under Section 7.1(13), indemnify and keep
the Seller harmless from and against any and all damages, costs, losses and
liabilities (including reasonable attorney’s fees and court agents) deriving
from the execution of any of the aforementioned disputes.

 

 17 

 

 

(b)No later than ten (10) Business Days following the Closing Date, the Parties
shall perform a handover at which time Seller shall deliver to the Purchaser all
documents and records in its possession including all Books and Records and
Technical Data, whether in physical or electronic format, except as required to
fulfil its obligations hereunder in which case such documents shall be delivered
as soon as possible thereafter.

 

(c)On or as soon as practicable following the Closing Date, the Parties shall
perform a handover in the field in order for Purchaser to assume under the
Mandate Agreement all of Seller’s operations.

 

(d)On or in any case no later than ten (10) Business Days following the Closing
Date, Seller shall deliver the assignment and novation agreements in respect of
any Material Contracts which Purchaser elects that it wishes to be assigned. All
costs incurred in connection with the termination of the Material Contracts that
Purchaser does not wish to maintain shall be assumed by the Purchaser; and

 

(e)Within the time periods and in accordance with the process set out in Article
3.4 of the Share Purchase Agreement, the Parties agree to take all actions
required to settle any modifications to the Purchase Price that may be required
as a result of any adjustments to be made in respect of the Estimated Working
Capital for Suroriente Assigned Interest.

 

3.5Approvals and Waivers

 

(a)Each Party agrees to act in good will and good faith and to seek, and to do
all things reasonably necessary to obtain all approvals, consents and other
permissions necessary to achieve the transfer and conveyance of the Assigned
Interest as specified in Section 2.1 and the vesting thereof in Purchaser on the
Closing Date.

 

(b)Without prejudice to the generality of Section 3.5(a), following the date
hereof:

 

(i)Purchaser shall forthwith after the Closing Date deliver to Ecopetrol, the
Deed of Assignment and Assumption Agreement;

 

(ii)each Party shall, forthwith upon receiving from Ecopetrol the form of
Contract Amendment, sign the said instrument and deliver to Seller for further
handling, as specified in Section 3.5(b)(iii);

 

(iii)Seller shall, forthwith after it receives the Contract Amendment (signed by
both Parties) deliver said document to Ecopetrol; and

 

(iv)Seller shall, forthwith upon receiving the Ecopetrol’s counter-executed copy
of the Contract Amendment, provide to Purchaser a copy of the said document.

 

 18 

 

 

(c)Subject to any restrictions on disclosure contained in agreements with Third
Parties or under Applicable Laws, each of the Parties shall provide such
documentation and information in writing which may be formally requested by
Ecopetrol in writing in respect of the Transaction.

 

(d)In the event that Ecopetrol rejects the assignment or requests additional
information in order to sign the Contract Amendment, Seller agrees to and shall
be obliged at the Purchaser’s sole cost, to submit any and all information and
take all legal actions including execution of agreements documents as may be
required by Purchaser as many times as it is necessary to sign the Contract
Amendment In any case, Seller agrees to hold the Assigned Interest in trust for
the exclusive benefit of Purchaser until the Contract Amendment as contemplated
herein is signed, provided this takes place on or prior to June 2024.

 

Article 4
CONDITIONS PRECEDENT TO CLOSING

 

4.1Conditions to the Obligations of Purchaser

 

The obligation of Purchaser to complete the Transaction is subject to the
satisfaction (or waiver by Seller), at or prior to the Closing, of each of the
following conditions: :

 

(a)no Applicable Laws make illegal the consummation of the Transaction;

 

(b)the Regulatory Approval shall have been obtained or shall have been waived in
writing by the applicable Governmental Authority, and all conditions in respect
thereof imposed by the applicable Governmental Authority that are required to be
satisfied prior to Closing shall have been satisfied; and

 

(c)all Relevant Agreements, except for the Asset Sale Agreement PUT-8, have been
executed and closed prior or simultaneously with the Closing of this Agreement.

 

4.2Conditions to the Obligations of Seller

 

The obligation of Seller to complete the Transaction is subject to the
satisfaction (or waiver by Purchaser), at or prior to the Closing, of each of
the following conditions:

 

(a)no Applicable Laws make illegal the consummation of the Transaction;

 

(b)the Regulatory Approval shall have been obtained or shall have been waived in
writing by the applicable Governmental Authority, and all conditions in respect
thereof imposed by the applicable Governmental Authority that are required to be
satisfied prior to Closing shall have been satisfied; and

 

(c)all Relevant Agreements, except for the Asset Sale Agreement PUT-8, have been
executed and closed prior or simultaneously with the Closing of this Agreement.

 

 19 

 

 

4.3Endeavors

 

Each of the Parties shall use commercially reasonable efforts to procure that
the Conditions Precedent are satisfied as soon as it is reasonably practicable
following the date hereof and in any event no later than the Closing Date.

 

Article 5.
PURCHASE PRICE AND PAYMENT

 

5.1Purchase Price

 

The total price payable by the Purchaser for the assignment, conveyance and
transfer of the Assigned Interest shall be US$ 46,242,059 (FORTY SIX MILLION TWO
HUNDRED AND FORTY TWO THOUSAND AND FIFTY NINE UNITED STATES DOLLARS) (the
“Purchase Price”) minus the Estimated Working Capital adjustment as provided for
in Sections 3.3 of  the Shares Sale Agreement of US$ 4,890,785 (FOUR MILLION
EIGHT HUNDRED NINETY THOUSAND SEVEN HUNDRED AND EIGHTY FIVE UNITED STATES
DOLLARS) less any withholding taxes required under Colombian Law, according to
section 10.1, for a total of US$ 40,317,492 (FORTY MILLION THREE HUNDRED
SEVENTEEN THOUSAND FOUR HUNDRED AND NINETY TWO UNITED STATES DOLLARS to be paid
to Seller on the Closing Date.

 

In order to make the payment of the Purchase Price, Seller shall present to
Purchaser the corresponding invoice (the “Invoice”) in compliance with the
Colombian tax legislation in force, which Purchaser agrees to pay by wire
transfer of immediately available funds on the Closing Date after the correct
presentation of the Invoice. Seller shall provide a draft Invoice for Purchaser
to review no less than three (3) Business Days prior to the applicable Closing
Date.

 

5.2Payment of Purchase Price

 

The Purchase Price shall be paid by wire transfer on the Closing Date in
accordance with the instructions contained in the Invoice.

 

5.3Costs

 

Each Party shall bear its own costs in connection with the negotiation of this
Agreement.

 

Article 6
OBLIGATIONS OF THE PARTIES

 

6.1Seller’s Obligations

 

(1)During the Interim Period, Seller shall:

 

(a)not initiate any funding obligations under the CPI Contract and the JOA and
all Material Contracts, including the payment of cash calls;

 

(b)promptly notify Purchaser and provide details upon the occurrence of:

 

 20 

 

 

(i)any written notice of default or termination received by Seller with respect
to the CPI Contract or the JOA, or any of the Material Contracts;

 

(ii)any written notice received by Seller of any pending or threatened Claim
related to the CPI Contract or the JOA, or any of the Material Contracts, or in
connection with any of the Employees, or under Applicable Laws and in respect of
any operations on or pertaining to the Contract Area;

 

(iii)any material damage, destruction or loss to any Tangible Assets;

 

(iv)any event or condition that would: (A) render impossible Purchaser’s right
to the assignment of the Assigned Interest under this Agreement; and/or (B) have
a material adverse effect on the business, operations, financial condition or
results of operations under any of the CPI Contract or the JOA or any of the
Material Contracts, or in respect of any operations on or pertaining to the
Contract Area; or

 

(v)any resignations, changes of status or other changes initiated by any of the
Employees;

 

(c)regularly consult with Purchaser concerning the conduct of operations on or
pertaining to the Contract Area, including the disclosure of specifics
pertaining to the planning, conduct and results of operations and data resulting
therefrom;

 

(d)promptly provide Purchaser with any material correspondence received from the
Government or a Third Party that: (a) relates to any of the CPI Contract or the
JOA, or any of the Material Contracts, or in respect of any operations on or
pertaining to the Contract Area; or (b) affects, or could reasonable be
anticipated to affect, the Assigned Interest.

 

(e)upon receipt of reasonable advance notice, permit representatives of
Purchaser to have at all reasonable times during normal business hours and at
such Party’s own risk and cost reasonable access to the operations on or
pertaining to the Contract Area, to observe the operations and inspect the
Tangible Assets;

 

(f)not (by act or omission) breach in any material respect any of the provisions
of any of the CPI Contract or the JOA, or any of the Material Contracts, or any
of the Employment Contracts, or any Applicable Laws to the extent those relate
to the Assigned Interest;

 

(g)not without Purchaser’s prior written approval, agree to amend or terminate
the CPI Contract or the JOA, or any of the Material Contracts, or do or omit to
do anything which would amount to a waiver of any material rights or obligations
under the CPI Contract or the JOA, or any of the Employment Contracts, or any of
the Material Contracts;

 

 21 

 

 

(h)not sell, pledge, charge or Encumber any part of the Assigned Interest, nor
assign, sell or enter into any agreement to assign or sell any part of the
Assigned Interest;

 

(i)not without Purchaser’s prior written approval, exercise an election, option
or any other material right under the CPI Contract or the JOA, or any of the
Material Contracts (including approval of any operations or expenditures by the
Executive Committee under the JOA);

 

(j)not without Purchaser’s prior written approval, approve or incur any
additional commitment or obligation to the Government in relation to the CPI
Contract (including filing any revision or amendment to the work programs and
budgets filed with Ecopetrol); provided however, as expressly requested by
Purchaser;

 

(k)ensure that Operations carried out by Seller are performed in the ordinary
and usual course of business and in accordance with the terms of the CPI
Contract, the JOA, or any of the Material Contracts and Applicable Laws;

 

(l)be entitled to sell the Hydrocarbons produced from the CPI Contract pursuant
to the Hydrocarbon Sales Contracts, and any such other marketing or sales
contracts approved by Purchaser, such approval not to be unreasonably withheld,
subject to reimbursement to the Purchaser under Section 3.3(a)(i); and

 

(m)not without Purchaser’s prior written approval, initiate, commence, settle,
compromise or waive any Claim relating to any of the CPI Contract, the JOA, or
any of the Material Contracts, or to any Employment Contract, or any Operation;
and

 

(2)Following Closing and until such Contract Amendment is executed by Ecopetrol,
Seller:

 

(a)shall comply with subparagraph (1)(b), 1(d), 1(f), 1(g), 1(h), 1(i), 1(j),
1(m); and

 

(b)Immediately transfer to Purchaser any and all income derived from any sale of
Hydrocarbons extracted from the Contract Area that for any reason is accrued and
paid to Seller after the Effective Date at no cost for Seller.

 

6.2Purchaser’s Obligations

 

Purchaser shall promptly provide to Seller all such information and
documentation concerning Purchaser as may be reasonably requested to enable
Seller to prepare and submit all necessary filings in connection with the
Ecopetrol Notice and the Regulatory Approvals.

 

6.3Mutual Obligations

 

During the Interim Period Purchaser and Seller shall comply with each of the
following undertakings:

 

 22 

 

 

(a)use commercially reasonable efforts to satisfy, in an expeditious manner, the
Conditions Precedent.

 

(b)not take any action nor fail to take any action prior to the Closing Date
that would result in a breach of any of its representations and warranties under
this Agreement.

 

Article 7
REPRESENTATIONS AND WARRANTIES OF THE PARTIES

 

7.1Seller’s Representations and Warranties

 

At the time of this Agreement Seller makes the following representations and
warranties to Purchaser, and shall repeat them as of the Effective Date:

 

(1)Rights

 

(a)Seller holds the rights to, and is the legal and beneficial owner of, the
applicable Assigned Interest, free and clear of any liens, Claims, burdens or
Encumbrances, other than: (i) the liens, Claims, burdens or Encumbrances in
favor of the Government according to the terms of the CPI Contract and
Applicable Laws, and (ii) the Credit Agreement;

 

(b)Seller will have the right to transfer and assign full legal and beneficial
ownership of the Assigned Interest to Purchaser, free and clear of any
Preferential Right, except for what is regulated in the Credit Agreement;

 

(c)The CPI Contract as described herein include all amendments, extensions,
renewals, relinquishments applicable thereto;

 

(d)The JOA as described herein includes all amendments applicable thereto;

 

(e)The CPI Contract and the JOA are valid and binding agreements and are in full
force and effect and no default, termination event or breach under the CPI
Contract or the JOA has occurred, nor has any notice of the foregoing or any
notice of withdrawal or revocation been received by Seller nor, to the knowledge
of Seller, has any other party to the CPI Contract and/or the JOA received or
given such notice;

 

(f)The CPI Contract together with Applicable Laws, contain the entirety of the
obligation of Seller to the Government with respect to the subject matter of the
CPI Contract, and no other understanding or agreement exists between Seller and
the Government in relation to the subject matter of the CPI Contract except as
otherwise disclosed under this Agreement;

 

(g)To Seller’s Knowledge, the CPI Contract is not currently suspended or in
Force Majeure (as that term is defined in the CPI Contract), and , to Seller’s
Knowledge, there are no circumstances currently existing which may result in the
CPI Contract becoming suspended

 

 23 

 

 

(h)Seller is in compliance with all obligations under the CPI Contract and the
JOA. No default, termination event or breach under the CPI Contract or the JOA
has occurred, nor has any notice of the foregoing or any notice of withdrawal or
revocation been received by Seller nor, to the knowledge of Seller, has any
other party to the CPI Contract and/or the JOA received or given such notice.

 

(2)Insolvency

 

(a)Seller is able to pay its debts as they fall due, is not bankrupt and has not
stopped paying its debts as and when they fall due; and

 

(b)No order has been made and no resolution has been passed for the winding up,
dissolution, administration or similar of Seller or for a receiver,
administrator, trustee in bankruptcy, liquidator or similar office howsoever
called to be appointed in respect of it or any of its assets and no petition has
been presented and no meeting has been convened for the purposes of any of the
foregoing in relation to Seller.

 

(3)Documents

 

(a)Seller has provided Purchaser with complete and correct and accurate copies
of the CPI Contract and the JOA. Where Seller has provided any translation of a
Document, Seller has done so as a courtesy to Purchaser and Seller makes no
representation or warranty as to the accuracy of the translation;

 

(4)Material Contracts and Third-Party Obligations

 

(a)Other than the JOA, and the Material Contracts, there are no material
contracts, agreements, instruments, transactions and undertakings pertaining to
the CPI Contract, the Contract Area, the Tangible Assets or any of them nor
agreements binding on Seller in respect of the Assigned Interest and currently
in effect, with the exception of the Credit Agreement;

 

(b)To the Seller’s Knowledge, Seller is not in a material default under any of
the Material Contracts;

 

(c)The JOA constitutes a legal and binding obligation of Seller, enforceable in
accordance with its respective terms, subject to limitations with respect to
enforcement imposed by Applicable Laws in connection with bankruptcy, or similar
proceedings and to the extent that equitable remedies such as specific
performance and injunction are in the discretion of the courts from which they
are sought;

 

(d)All amounts due and payable to Third Parties prior to the date hereof and
pertaining to any of the Assigned Interest have been fully paid, including (1)
all rentals and royalties, (2) any and all ad valorem and property taxes, (3)
except Ecopetrol Claim any and all production, severance and similar taxes,
charges and assessments based upon or measured by the ownership or production of
Hydrocarbons or any of them or the receipt of proceeds therefor, (4) any
mandatory contributions or deposits, whether in respect of abandonment and
reclamation obligations or otherwise, and (5) except Ecopetrol Claim all
economic fees under the CPI Contract including subsoil use fees, Ecopetrol
production participation, high prices fees and contributions for training,
institutional strengthening and technology transfer;

 

 24 

 

 

(e)There are no financial commitments of Seller in respect of the Assigned
Interest which are due as of the date of this Agreement or which may become due
by virtue of matters occurring or arising prior to the date of this Agreement;

 

(f)Except with respect to the Ecopetrol Claim, Seller is not obligated by virtue
of a prepayment, gas balancing, take-or-pay, or other arrangement under any
contract to make any production payment, refund of production payment or
delivery of Hydrocarbons produced from its interests in the Contract Area to any
Third Party at some future time without receiving in due course (and being
entitled to retain) full payment therefor at current market prices or contract
prices; and

 

(g)Seller is not aware of any ongoing, planned or threatened activities that
would reasonably be anticipated to result in the transportation infrastructure
(whether being Joint Property or owned by Third Parties) currently being used to
deliver Hydrocarbons produced from the Contract Area to market not having
sufficient capacity or ability to accept transmission of the production of
Hydrocarbons from the Contract Area.

 

(5)Claims and Litigation

 

(a)As of the Execution Date, except for the Ecopetrol Claim and the Ross Energy
Claim, there is no civil, criminal or administrative action, suit or proceeding
pending or, to the best of Seller’s Knowledge, threatened in writing against the
Assigned Interest before any Governmental Authority;

 

(b)As of the date hereof, there is in connection with the Assigned Interest no
material action, suit or proceeding commenced by Seller pending before any
Governmental Authority or threatened in writing by Seller against any other
Person; and

 

(c)To the best of Seller’s Knowledge, except as described in Schedule L
(Litigation) of the Share Sale Agreement, there is no valid basis for any civil,
criminal or administrative action, suit or proceeding involving the Assigned
Interest and the Assigned Interests are not subject to any judgment, order or
decree entered in any lawsuit or proceeding.

 

(6)Insurance

 

(a)The Disclosed Materials contains particulars of all insurances maintained by
or on behalf of the Seller, and all policies in respect of those insurances are
currently in force. Seller has maintained valid and adequate insurance cover of
a type and affording the same degree of cover as that normally held by companies
engaged in businesses of the same or similar type to the Business for the past
three years.

 

 25 

 

 

(b)Except as set forth in Schedule M of the Share Sale Agreement, there are no
outstanding claims under any policies of insurance maintained by or on behalf of
the Seller.

 

(c)To Seller’s Knowledge, the Tangible Assets have been constructed, installed,
maintained and operated in accordance with the CPI Contract, the JOA or any
other Material Contract; and to Seller’s knowledge, all Tangible Assets are in
good and operable condition, reasonable wear and tear excepted in accordance
with the Seller’s past practices.

 

(7)Conduct of Operations

 

To Seller’s Knowledge:

 

(a)any and all Operations have been conducted in accordance with the terms of
the CPI Contract, the JOA, the Material Contracts, and the practice of similar
companies conducting a similar business ;

 

(b)there have not been communicated to Seller any planned or threatened strikes,
other work stoppages or occupations by organized labour or communities living in
the Contract Area’s area of direct influence which would reasonably be expected
to materially affect Operations, other than those that could arise as a
consequence of the execution of this Agreement;

 

(c)there are no existing or, threatened through a communication to the Seller,
disputes or Claims or other grievances with ethnic communities and/or
communities living in the Contract Area’s area of direct influence which would
reasonably be expected to affect access to the Contract Area for the conduct of
Operations as they are currently being conducted or are currently planned to be
conducted,;

 

(d)any and all existing social investment obligations and Environmental handling
plans (the “Obligations and Plans”) in place with the communities living in the
Contract Area’s area of direct influence for the performance of exploration
and/or production activities are not in breach of the Applicable Laws, the terms
of the CPI Contract, the applicable Material Contracts, and the terms of such
Obligations and Plans; and

 

(e)any and all legal requirements regarding the verification and certification
in relation to ethnic groups or communities, or if applicable as the case may
be, all required prior consultations have been made, and the formalities related
to them have been conducted in accordance with Applicable Laws and the terms of
the CPI Contract.

 

(8)Environmental Matters

 

(a)Except as otherwise disclosed by Seller to Purchaser in the Disclosed
Materials, to the best of Seller’s Knowledge:

 

 26 

 

 

(i)there has not been and there is not now existing any material non-compliance
with Environmental Laws in respect of the construction, ownership or operation
of the assets of the Seller or the conduct of any operations thereby. For the
purposes of this representation and warranty a “material non compliance” shall
be such a non compliance which may result in a material adverse change in or
affecting the condition (financial, operational or legal) of the Company with an
economical impact equal to or greater than 200,000US$;

 

(ii)no investigation or complaint by any Governmental Authority with respect to
any environmental issues or matters or work place health and safety matters
pertaining to or affecting the Seller or their respective assets or operations,
is currently outstanding;

 

(iii)no information request or any other requirement by any Governmental
Authority with respect to any environmental issues or matters or work place
health and safety matters pertaining to or directly affecting the Seller or its
assets or operations, is currently outstanding

 

(iv)all known spills or similar incidents pertaining to or affecting the areas
of the E&P Contract have been reported to the appropriate Governmental
Authorities to the extent required by Environmental Laws;

 

(v)all waste disposal pertaining to or affecting the Seller, or its respective
assets or operations, has been and is being conducted in accordance with
Environmental Laws ;

 

(vi)there has been no Release of Hazardous Substances at or from the areas of
the E&P Contracts in connection with operations of the Seller that could
reasonably be expected to give rise to a material remedial or corrective action
obligation under any Environmental Laws; and

 

(vii)Seller have made available to the Purchaser all material environmental
studies, reports, audits, sampling data, site assessments, compliance reviews,
correspondence and other similar documents in its possession or control with
respect to the E&P Interests.

 

(9)Compliance with CPI Contract

 

To Seller’s Knowledge, Seller is in compliance in all material respects with the
CPI Contract, and there are no material Claims (including with respect to
Environmental Laws) of which Seller has received notice or, threatened or
pending against Seller alleging any failure to so comply.

 

(10)Permits

 

To the Seller’s Knowledge the Operations are performed under the current
licenses, permissions, consents, approvals and agreements (including
Environmental permits) (the Permits) have been obtained and complied with and
are in full force and effect and Seller has not received any written notice that
any such Permits may be revoked, suspended or varied, in whole or in part, and
to Seller’s Knowledge there are no circumstances existing which might result in
any such Permits being revoked, suspended or varied, in whole or in part.

 

 27 

 

 

(11)No Broker’s Fees

 

Seller has not incurred any obligation or liability, contingent or otherwise,
for brokerage fees, finder’s fees, agent’s commission or other similar forms of
compensation with respect to the Transaction contemplated hereunder for which
Purchaser shall have any obligation or liability whatsoever.

 

(12)Business Ethics and Foreign Investments

 

(a)Seller is in compliance with Colombian Banco de la República (Central Bank)
requirements of any and all required foreign exchange declarations and any
updates to the same. Seller has no knowledge of any pending investigations or
fines with respect to such foreign investments and foreign exchange.

 

(b)The operations on the Assigned Interests are and have been conducted at all
times in compliance with applicable Colombian Money Laundering Laws and no
action, suit or proceeding by or before any court, Governmental Authority or
arbitrator with respect to Colombian Money Laundering Laws to which Seller or
its business are subject is pending, or, to the best of Seller’s Knowledge,
threatened.

 

(c)Neither Seller nor any of its representatives nor, to the best of Seller’s
Knowledge, any person acting in relation to the Assigned Interests: (i) has
made, given or promised, either directly or indirectly, any illegal
contributions, gifts, entertainment or other unlawful expenses relating to
political activity; (ii) has made, given or promised, either directly or
indirectly, any unlawful payments, gifts or benefits of any kind to any foreign
or domestic governmental officials or employees; (iii) has violated or is
violating any provision of any Colombian anti-bribery or anti-corruption laws
applicable to Seller or its representatives; (iv) has established or maintained,
or is maintaining, any unlawful fund of corporate monies or other properties; or
(v) has made, given or promised, either directly or indirectly any bribe,
unlawful rebate, payoff, influence payment, kickback or other unlawful payment
of any gift or benefit of any nature to any foreign or domestic governmental
officials or employees for any of the following purposes: influencing any act or
decision of such public official in his or her official capacity; inducing such
public official to do or omit to do any act in violation of the lawful duty of
the public official; inducing such public official to use his or her influence
with any governmental agency or authority or political party to affect or
influence any act or decision of such entity; or securing any improper advantage
to either assist a person to obtain business or to further the interests of its
business

 

(d)Seller maintains appropriate internal controls over financial reporting given
Colombian Applicable Laws to which it is subject.

 

 28 

 

 

(e)Neither Seller nor any of its representatives nor, to the best of Seller’s
Knowledge, any person acting in relation to the assets or business of Seller, is
aware of or has taken any action, directly or indirectly, including, but not
limited to sales, transactions, contracts, loans or investments in, or with, in
any currency, any individuals or entities sanctioned as Specially Designated
Nationals (“SDNs”) under sanctions administered by the US Office of Foreign
Asset Control (“OFAC”).

 

(13)Employees and Pensions

 

(a)Schedule F contains:

 

(i)written service or employment agreement or (as appropriate) any standard form
of particulars of employment applicable and issued to each of the Employees; and

 

(ii)particular of each Employee including but not limited to each Employee’s
name, title, age, sex and date of commencement of employment.

 

(b)Seller has lawfully employed the Employees in accordance with Applicable
Laws;

 

(c)Other than as required by law, there is not in operation any pension or life
assurance scheme; and

 

(d)Seller is not aware of any pending or threatened Claim related to the
employment agreements for each of the Employees;

 

7.2Limitations of Seller’s Representations and Warranties

 

Notwithstanding any other additional provision contained in this Agreement,
Seller shall have no liability in respect of a Claim to the extent that it
occurs or is increased as a result of any of the issues, circumstances or events
listed in Clause 2.3 of the Liability Acknowledgement Agreement.

 

7.3Purchaser’s Representations and Warranties

 

At the time of this Agreement Purchaser makes the following representations and
warranties to Seller, and shall repeat them as of the Effective Date:

 

(1)General

 

(a)it has full power to enter into and perform this Agreement and this Agreement
constitutes valid and binding obligations on the Purchaser in accordance with
its respective terms;

 

(b)it is entering into this Agreement on its own behalf and not on behalf of any
other person;

 

(c)the execution and delivery of, and the performance by the Purchaser of its
obligations under, this Agreement will not:

 

 29 

 

 

(i)result in a breach of any provision of its memorandum or articles of
association; or

 

(ii)result in a breach of any order, judgment or decree of any court or
governmental agency to which the Purchaser is a party or by which that party is
bound;

 

(d)except for Regulatory Approval, all consents, permissions, approvals and
agreements of shareholders of the Purchaser or any other third parties which are
necessary or desirable for the Purchaser to obtain in order to enter into and
perform this Agreement in accordance with its respective terms have been
unconditionally obtained in writing and have been disclosed in writing to
Seller;

 

(e)it has the financial and economic capacity to pay in full the Purchase Price
with no need to obtain any external financing of any nature.;

 

(f)except for the Regulatory Approval, the execution and delivery of this
Agreement by Purchaser and the performance and consummation of the Transaction:
do not and will not result in the violation of any Applicable Laws or result in
a breach of any order, judgment or decree of Governmental Authority to which the
Purchaser is a party or by which the Purchaser is bound;

 

(g)all consents, permissions, approvals and agreements of shareholders of the
Purchaser or any other third parties which are necessary or desirable for the
Purchaser to obtain in order to enter into and perform this Agreement in
accordance with its respective terms have been unconditionally obtained in
writing and have been disclosed in writing to the Seller;

 

(h)the Purchaser will not rescind this Agreement in the event of any breach by
the Sellers of any of the Seller’s Warranties (except with respect to a
fundamental and material breach of any of Seller’s Warranties regarding title
ownership and capacity of the Seller) and any such breaches, if any, of the
Seller’s Warranties will be considered as grounds of a Claim.

 

(2)Financing and Insolvency

 

(a)Purchaser has sufficient cash, available lines of credit or other sources of
immediately available funds to enable it to fulfill all of its obligations under
the CPI Contract, the JOA and this Agreement;

 

(b)Purchaser is able to pay its debts as they fall due, is not bankrupt and has
not stopped paying its debts as and when they fall due; and

 

(c)No order has been made and no resolution has been passed for the winding up,
dissolution, administration or similar of Purchaser or for a receiver,
administrator, trustee in bankruptcy, liquidator or similar office howsoever
called to be appointed in respect of it or any of its assets and no petition has
been presented and no meeting has been convened for the purposes of any of the
foregoing in relation to Purchaser.

 

 30 

 

 

(3)Technical Capability

 

Purchaser has the technical capability, personnel and resources to fulfill its
obligations under this Agreement.

 

7.4Mutual Representations and Warranties

 

Each Party makes the following representations and warranties to the other Party
as to the Party giving the representation or warranty only, which
representations and warranties are made as of the date hereof and shall be
repeated as of the Closing Date:

 

(1)Corporate Authority

 

It is duly organized and validly existing under the laws of the country where it
is organized and is qualified to conduct business in the jurisdiction as
necessary to perform the CPI Contract. It has all requisite corporate power and
authority to enter into this Agreement, to perform its obligations hereunder,
and to consummate the Transaction contemplated hereby. This Agreement has been
duly executed and delivered by such Party and constitutes a legal, valid and
binding obligation of such Party, enforceable against such Party in accordance
with its terms.

 

(2)Other Representations and Warranties

 

The execution, delivery, and performance of this Agreement by each Party, the
consummation of the Transaction contemplated hereby, and the compliance with the
provisions hereof will not, to the best of each Party’s knowledge and belief:

 

(a)violate any Applicable Laws, judgment, decree or award;

 

(b)contravene the organization documents of a Party; or

 

(c)result in a violation of a term or provision, or constitute a default or
accelerate the performance of an obligation under any contract or agreement
executed by a Party hereto.

 

7.5Disclaimer of Other Representations and Warranties

 

(a)Except as and to the extent expressly set forth in this Article 7, Seller
expressly disclaims any representation or warranty, express or implied, as to
(i) the quantity, quality or recoverability of Hydrocarbons in or from the
Contract Area, (ii) the production of Hydrocarbons from the Assets, or whether
production has been continuous or in paying quantities, and (iii) the
maintenance, repair, condition, quality, suitability, design or marketability of
the Assets within the Contract Area; and

 

(b)except for the representations and warranties provided in this Article 7,
Seller and Purchaser make no, and disclaim any, warranty or representation of
any kind, either express, implied, statutory, or otherwise, including in
relation to the accuracy or completeness of any data, reports, statements,
records, projections, information, or materials now, heretofore, or hereafter
furnished or made available to Purchaser in connection with this Agreement.

 

 31 

 

 

7.6Timing of Representations

 

All representations and warranties given under this Article 7 shall, for the
contractual term set forth herein, be deemed repeated and valid, true and
correct as of the Closing Date, and each Party agrees to inform the other Party
of any material changes to the facts in the representations and warranties prior
to the Closing Date.

 

Article 8
LIABILITIES AND CLAIMS

 

8.1Liability Acknowledgement Agreement

 

Provisions related to liability and Claims shall be governed by Article 2 and 3
of the Liability Acknowledgement Agreement.

 

Article 9
Settlement of Claims

 

The mechanism for the settlement of Claims as between the Parties shall be
governed by the provisions of Article 3 of the Liability Acknowledgement
Agreement.

 

Article 10
TAX

 

10.1Tax Obligations

 

Each Party shall be responsible for complying with its own tax obligations in
accordance to the current tax legislation applicable to this Transaction.
Accordingly, Purchaser shall be entitled to withhold from the Purchase Price the
Tax which is required to be withheld pursuant to any Applicable Laws, in the
amount of US$1,033,782 (ONE MILLION THIRTY THREE THOUSAND SEVEN HUNDRED EIGHTY
TWO UNITED STATES DOLLARS), which shall be enumerated in the Invoice.

 

Each Party shall protect, defend and indemnify each other Party from any and all
loss, cost or liability arising from the indemnifying Party’s failure to satisfy
such tax obligations. The Parties intend that all income and all tax benefits
(including deductions, depreciation, credits and capitalization) with respect to
the expenditures made by the Parties hereunder will be allocated by the
Government tax authorities to the Parties based on the share of each tax item
actually received or borne by each Party. If such allocation is not accomplished
due to the application of the Laws or other Government action, the Parties shall
attempt to adopt mutually agreeable arrangements that will allow the Parties to
achieve the financial results intended.

 

The Parties shall cooperate fully and in good faith with respect to all Tax
matters connected with this Agreement and/or any transactions wherever
performed.

 

10.2Joint Levy

 

If interpretation or enforcement of the CPI Contract by the Government imposes
joint and several liability on the Parties for any levy, charge or tax, the
Parties agree to cross indemnify each other to the extent that such levy, charge
or tax is owed by one Party individually in accordance to the tax legislation in
force applicable to this Transaction.

 

 32 

 

 

Article 11
CONFIDENTIALITY

 

11.1Confidentiality

 

Except as otherwise provided in the CPI Contract and the JOA and subject to
Section 11.2, each Party shall treat as strictly confidential:

 

(a)the existence and provisions of this Agreement (including the Purchase Price
or the allocation thereof between Seller) and of any document or agreement
entered into pursuant to this Agreement;

 

(b)the negotiations relating to this Agreement; and

 

(c)all information received or obtained as a result of entering into or
performing this Agreement which relates to any of the other parties or the
business, financial or other affairs of any of the other parties.

 

11.2Exceptions

 

A Party may disclose information referred to in Section 11.1 (including by way
of press or public announcement or the issue of a circular) which would
otherwise be confidential if and to the extent that the disclosure is:

 

(a)approved by the other Parties in writing in advance;

 

(b)required by the law of any relevant jurisdiction or by a court of competent
jurisdiction;

 

(c)lawfully required by any securities or investment exchange or regulatory or
governmental body to which a Party is subject;

 

(d)required to vest in that Party the full benefit of this Agreement;

 

(e)made to the professional advisers, auditors or bankers of that Party subject
to the condition that the Party making the disclosure shall procure that those
persons comply with Section 11.1 as if they were Parties to this Agreement;

 

(f)made to the officers or employees of that Party who need to know the
information for the purposes of the transactions effected or contemplated by
this Agreement;

 

(g)of information that has already come into the public domain through no fault
of that Party; or

 

(h)of information which is already lawfully in the possession of that Party as
evidenced by its or its professional advisers’ written records and which was not
acquired directly or indirectly from the other Party to whom it relates,

 

provided that any information disclosed pursuant to paragraphs (b) and (c) shall
be disclosed only, after notice to the other Parties (save where such notice is
prohibited by law) and the disclosing Party shall consult and co-operate with
the other Parties regarding the content, timing and manner of that disclosure
and co-operate with any action which any of them may reasonably elect to take to
challenge legally the validity of that requirement.

 

 33 

 

 

11.3Limit in time

 

The restrictions contained in this Article 11 shall continue to apply after the
rescission or termination of this Agreement for a period of one year.

 

Article 12
Costs

 

Except to the extent this Agreement provides otherwise, each Party shall be
responsible for all the costs, charges and expenses incurred by it in connection
with and incidental to the negotiation, preparation and completion of this
Agreement, the other documents referred to in this Agreement and the assignment
of the Assigned Interest under this Agreement. For the avoidance of doubt, the
Purchaser shall be solely responsible for any and all stamp duty, stamp duty
reserve tax and/or other transfer taxes (and any associated interest and
penalties) payable by it in respect of the assignment of the Assigned Interest
in accordance with all Applicable Laws. All taxes, withholdings and any other
charges due as a result of the assignment of the Assigned Interest will be borne
by each Party according to Applicable Laws. Seller shall be solely responsible
for any charges due to its legal counsel and other advisers in connection with
the assignment.

 

Article 13
Entire agreement

 

13.1Entire agreement

 

This Agreement (including its exhibits and Schedules) represent the whole and
only agreement between the Parties in relation to the assignment of the Assigned
Interest and supersede any previous agreement whether written or oral between
the Parties in relation to that subject matter. Accordingly, all other terms,
conditions, representations, warranties and other statements which would
otherwise be implied (by law or otherwise) shall not form part of this
Agreement.

 

Article 14
Continuing effect

 

14.1Continuing Effect

 

Each provision of this Agreement shall continue in full force and effect after
Closing, except to the extent that any provision has been fully performed on or
before Closing.

 

14.2Invalidity

 

If any provision of this Agreement is determined to be illegal, invalid or
unenforceable by an arbitrator or any court of competent jurisdiction, that
provision will be severed from this Agreement and the remaining provisions will
remain in full force and effect.

 

 34 

 

 

Article 15
Amendments and waivers

 

15.1Amendments

 

No amendment or variation of the terms of this Agreement or any document entered
into pursuant to this Agreement (including the Schedules) shall be effective
unless it is made or confirmed in a written document signed by each Party to the
relevant document.

 

15.2Waivers

 

No delay in exercising or non-exercise by a Party of any right, power or remedy
under this Agreement or any other document referred to in it shall impair, or
otherwise operate as a waiver or release of, that right, power or remedy.

 

Article 16
Further assurance and assistance

 

16.1Further assurance

 

Each Party shall from time to time at the cost of the requesting Party, do,
perform, sign, execute and deliver such reasonable and necessary acts, deeds,
documents (or procure the doing, performance, signing, execution or delivery of
them) as any other Party shall from time to time reasonably require, in a form
and in terms reasonably satisfactory to that other Party to give full effect to
this Agreement and to secure to that other the full benefit of the rights,
powers and remedies conferred upon it in this Agreement.

 

Article 17
Counterparts

 

17.1Any number of counterparts

 

This Agreement may be executed in any number of counterparts and each such
counterpart shall be deemed an original Agreement for all purposes but all the
counterparts shall together constitute one and the same instrument; provided
that no Party shall be bound to this Agreement unless and until all Parties have
executed a counterpart.

 

The Parties agree that the exchange by e-mail of scanned copies (in PDF format)
of the executed Agreement or its addendum will be enough to comply with this
Section.

 

For purposes of assembling all counterparts into one document, the Parties are
authorized to detach the signature page from one or more counterparts and, after
signature thereof by the respective Party, attach each signed signature page to
a counterpart.

 

Article 18
NOTICES

 

18.1Notices

 

Except as expressly set forth herein, any notice or other communication from one
Party to the other, which is required or permitted to be made by the provisions
of this Agreement, shall be:

 

 35 

 

 

(a)hand or sent by overnight courier to the Party concerned at the relevant
address shown at the start of this Agreement to the following addresses;

 

Seller

 

Vetra

 

Address: Avenida Calle 82 No. 10-33, Piso 7, Bogotá D.C., Colombia Telephone: 57
1 593 4141 Fax: +57 1 616 0081 Attention: General Manager

 

With a copy to:

 

Purchaser

 

Southeast Investment Corporation

 

Address: Calle 113 No. 7 – 80, Torre AR, Piso 17, Bogotá D.C., Colombia Fax: +57
1 213 9327 Attention: Presidencia / Departamento Legal

 

With a copy to:

 

Gran Tierra Energy Inc.

 

Address: 900, 520 – 3rd Avenue S.W., Calgary, Alberta, Canada T2P 0R3 Attention:
Director, Corporate Legal Fax: +1 403 265 3242

 

(b)e-mail to the Party concerned at the relevant email address shown below .

 

Purchaser:       Phillip Abraham       Manuel Buitrago       Mauricio Calderón  
    Seller:       Luis Garcia       Javier Casais       Antonio de la Morena    
  Domingo Torres  

 

 36 

 

 

with a copy to       Ana Soriano       Dee Replogle       Javier Carvajal  

 

18.2When notices take effect

 

Each of the communications referred to in Section 18.1 shall take effect upon
confirmed receipt.

 

Article 19
ARBITRATION

 

19.1Settling Disputes

 

If any dispute, claim, question or difference arises out of or in connection
with this Agreement, or in respect of any legal relationship associated with or
derived from this Agreement, other than a matter referred to in Section 19.2 (a
“Dispute”), the Parties shall attempt to settle the Dispute by negotiation. If
the Dispute has not been resolved, for any reason, within fifteen (15) Business
Days following delivery of a notice of Dispute, the Dispute will be resolved by
arbitration as provided in Section 19.3.

 

19.2Exceptions

 

Additionally, although the arbitrator(s) also have the power to grant injunctive
or other equitable relief, nothing in this Section 19.2 prevents a Party from
seeking or obtaining an injunction, specific performance or any other equitable
remedy from a court of competent jurisdiction.

 

19.3Arbitration

 

(1)A Party may commence arbitration in respect of a Dispute by delivering to the
other Parties (or Party, as applicable) a written notice of arbitration.

 

(2)Any and all disputes or controversies arising out of or in connection with
this Agreement, including the execution, performance or termination of thereof,
shall be finally settled under the Rules of Arbitration of the International
Chamber of Commerce (the “ICC Rules”), supplemented by the International Bar
Association Rules on the Taking of Evidence in International Arbitration (the
“IBA Rules of Evidence”), as amended from time to time, by a three-member
arbitral tribunal. Each side shall nominate a co-arbitrator. The co-arbitrators
will nominate jointly the President of the Tribunal within thirty (30) days of
the confirmation or designation of the second co-arbitrator by the International
Chamber of Commerce. The place of arbitration shall be the city of London,
England, or such other locations as the Parties may agree. The arbitration shall
be conducted in English, or such other language as the Parties may agree.
Judgment will be executable in any court having jurisdiction thereof.

 

 37 

 

 

(3)The arbitration will be kept confidential and the existence of the proceeding
and any element of it (including any pleadings, briefs or other documents
submitted or exchanged, any testimony or other oral submissions and any awards)
will not be disclosed beyond the arbitrator, the Parties, their counsel and any
person necessary to the conduct of the proceeding, except as may lawfully be
required in judicial proceedings relating to the arbitration or otherwise or as
may be required by Applicable Law.

 

Article 20
Governing law

 

20.1Governing law

 

This Agreement shall be governed by and interpreted in accordance with the laws
of the Kingdom of Spain, without regard for any conflict of laws or choice of
laws principles that would require the application of the laws of any other
jurisdiction, provided that the transfer of Assigned Interest shall at all times
be performed in compliance with the laws of Colombia.

 

Article 21
INDEPENDENT LEGAL ADVICE

 

Each Party hereby represents and warrants to the others that it had the
opportunity to seek and was not prevented or discouraged by any of the other
Parties from seeking independent legal advice prior to the execution and
delivery of this Agreement and that, in the event that he or it did not
available himself of that opportunity prior to signing this Agreement he or it
did so voluntarily without any undue pressure and agrees that its failure to
obtain independent legal advice shall not be used by it as a defence to the
enforcement of its obligations under this Agreement or as a basis for the
exertion of any rights under this Agreement.

 

Article 22
Seller’s assignees

 

22.1With effect from the Closing Date, Inversiones Frieira, S.L. and Vetra
Energy Group LLC (jointly referred as the “Parent Companies”) shall fully
undertake any whatsoever payment obligation of either the Seller hereunder and
under the Liability Ackowledgement Agreement. Therefore from Closing Date, the
Parent Companies will be liable individually and severally (“mancomunadamente”)
between both –(74.5% in the case of Inversiones Frieira, S.L. and 25.5% in the
case of Vetra Energy Group LLC) of the potential payment obligations, including
all the Seller’s obligations to indemnify any Losses suffered by the Purchaser
as a result of any breach of the Sellers’ Warranties set forth in Article 7 (the
“Assignment of Obligations”).

 

22.2Likewise, the Seller, by mean of this Agreement assigns to Parent Companies,
individually and severally (“mancomunadamente”) in the proportion of their stake
in the share capital of Seller all the rights hereunder (the “Assignment of
Rights”).

 

 38 

 

 

22.3As a result of the Assignment of Obligations, the Purchaser expressly agree
to release the Seller from any such payment obligations under this Agreement and
under the Liability Acknowledgement Agreement. As previously set forth, each of
the Parent Companies shall be liable vis-à-vis the Purchaser individually and
severally (“mancomunadamente”), in the proportion 74.5%/25.5% of any and all
payment obligations arising from the Seller’s obligations under this Agreement
and under the Liability Acknowledgement Agreement.

 

22.4The Purchaser expressly accepts the terms and conditions of the Assignment
of Obligations and the Assignment of Rights and, therefore, acknowledges that on
the Closing Date, once the Assignment of Obligations and the Assignment of
Rights are effective, Seller will be automatically released against the
Purchaser from any and all Losses. The Purchaser irrevocably waives any and all
judicial or extra-judicial claims to be brought after the Closing Date against
the Seller related to this Agreement and under the Liability Acknowledgement
Agreement.

 

Article 23
GENERAL PROVISIONS

 

23.1Further Assurances

 

Each of the Parties shall do all such acts and execute and deliver all such
documents as shall be reasonably required in order to fully perform and carry
out the terms of this Agreement.

 

23.2Non-Waiver

 

No waiver by any Party of any one or more defaults by another Party in the
performance of any provision of this Agreement shall operate or be construed as
a waiver of any future default or defaults by the same Party whether of a like
or of a different character. No failure to exercise nor any delay in exercising
any right, power or remedy under this Agreement or law shall operate as a
waiver, and no single or partial exercise of any right or remedy shall prevent
any further or other exercise or exercise of any other right or remedy. Except
as expressly provided in this Agreement, no Party shall be deemed to have
waived, released or modified any of its right under this Agreement unless such
Party has expressly stated, in writing, that it does waive, release or modify
such right.

 

23.3Joint Preparation

 

Each provision of this Agreement shall be construed as though all Parties
participated equally in the drafting of the same. Consequently, the Parties
acknowledge and agree that any rule of construction that a document is to be
construed against the drafting party shall not be applicable to this Agreement.

 

23.4Severance of Invalid Provisions

 

If and for so long as any provision of this Agreement shall be deemed to be
judged invalid for any reason whatsoever, such invalidity shall not affect the
validity or operation of any other provision of this Agreement except only so
far as shall be necessary to give effect to the construction of such invalidity,
and any such invalid provision shall be deemed severed from this Agreement
without affecting the validity of the balance of this Agreement.

 

 39 

 

 

For the avoidance of doubt, if and for so long as any provision of this
Agreement shall be deemed to be judged invalid for any reason whatsoever,
Purchaser and Seller shall negotiate in good faith, and use reasonable
endeavors, to agree an alternative valid provision which, as far as possible,
reflects the commercial terms and/or effect of the provision judged invalid.

 

23.5Modifications

 

There shall be no modification or amendment of this Agreement except by written
consent of all Parties.

 

23.6Priority of Agreement

 

In the event of any conflict between the provisions of the main body of this
Agreement and its Schedules, the provisions of the main body of the Agreement
shall prevail. In the event of any conflict between this Agreement and the CPI
Contract, then as between the Parties this Agreement shall prevail.

 

23.7Public Announcements

 

Notwithstanding anything to the contrary contained in the Non-Disclosure
Agreement between Gran Tierra Energy Inc. and Vetra Energía, S.L. dated December
14, 2018 or this Agreement, the Parties acknowledge and agree that the Purchaser
will be entitled to publicly announce the execution of this Agreement and the
Closing of the Transaction via press release, and, to the extent required under
the rules and regulations of the U.S. Securities Exchange Act of 1934, as
amended, to file this Agreement and any financial statements required by Rule
3-05 of Regulation S-X with the SEC. Purchaser will provide a draft copy of any
such press release to Sellers, and will make such changes which the Sellers will
reasonably request.

 

23.8Entirety

 

With respect to the subject matter contained herein, this Agreement (i) is the
entire agreement of the Parties; and (ii) supersedes all prior understandings
and negotiations of the Parties.

 

23.9No Merger

 

Notwithstanding any principle of law to the contrary, no covenant,
representation, warranty, or indemnity contained herein shall be merged by
reason of the effecting of the assignment of the Assigned Interest, whether by
execution of the Deed of Assignment and Assumption Agreement, the Contract
Amendment or otherwise.

 

23.10Partnership

 

The rights, duties, obligations, and liabilities of the Parties under this
Agreement shall be individual, not joint or collective. It is not the intention
of the Parties to create, nor shall this Agreement be deemed or construed to
create, a mining or other partnership, joint venture or association or (except
as explicitly provided in this Agreement) a trust. This Agreement shall not be
deemed or construed to authorize any Party to act as an agent, servant or
employee for any other Party for any purpose whatsoever except as explicitly set
forth in this Agreement. In their relations with each other under this
Agreement, the Parties shall not be considered fiduciaries except as expressly
provided in this Agreement.

 

 40 

 

 

 

[The remainder of this page is intentionally left blank. The counterpart
execution pages of the Parties follow.]

 

 41 

 

 

 

IN WITNESS of their agreement each Party has caused its duly authorized
representative to sign this instrument on the date set out in the first sentence
of this Agreement

 

  VETRA EXPLORACIÓN y PRODUCCIÓN COLOMBIA S.A.S.       Per: /s/ Antonio De La
Morena     Name: Antonio De La Morena     Title:         Per: /s/ Nelson
Navarrete     Name: Nelson Navarrete     Title:         SOUTHEAST INVESTMENT
CORPORATION       Per: /s/ Manuel Buitrago     Name: Manuel Buitrago     Title:
Director         Per: /s/ Javier Casais     Name: Javier Casais     Title:      
  INVERSIONES FRIEIRA, S.L.       Per: /s/ Manuel Jove     Name: Manuel Jove    
Title:         Per:       Name:     Title:         VETRA ENERGY GROUP LLC      
Per: /s/ Domingo Torres     Name: Domingo Torres     Title:         Per:      
Name:     Title:

 



 42 

